DETAILED ACTION
Applicant’s amendment filed March 10, 2021 is acknowledged.
The replacement drawings filed March 10, 2021 has been accepted.
Claims 17-19 have been amended.
Claims 1-16 are cancelled, and claim 20-36 has been newly added.
Claims 17-36 are currently pending.

Information Disclosure Statement
The information disclosure statements submitted on April 7, 2021 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al. (hereinafter Byun) (U.S. Patent Application Publication # 2020/0120579 A1) in view of YI et al. (hereinafter Yi) (U.S. Patent Application Publication # 2019/0357264 A1).
Regarding claims 17 and 31, Byun teaches and discloses an apparatus and method for operating a central unit (CU) of a base station (central unit of the gNB; figure 9) in a wireless communication system, the method comprising: 
(distributed unit of the gNB; figure 9), a setup request message (setup request message; [0124]) including information for an uplink (UL) carrier ([0108]; [0124]; [0148]; teaches the CU transmits a setup request message to the DU); receiving, from the DU of the base station, a setup response message (setup response message; [0124]) in response to the setup request message ([0108]; [0124]; [0148]; teaches the CU receives a setup response message from the DU); and receiving, from the DU of the base station, a radio resource control (RRC) message ([0111]; [0113]; teaches the CU receives a RRC message from the DU).
However, Byun may not expressly disclose information for a supplementary uplink (SUL) carrier; and indicating that a user equipment (UE) has performed an access on the SUL carrier.
Nonetheless, in the same field of endeavor, Yi teaches and suggests information for a supplementary uplink (SUL) carrier; and indicating that a user equipment (UE) has performed an access on the SUL carrier ([0193]; [0196]; [0197]; teaches the SUL carrier configuration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SUL carrier configuration as taught by Yi with the method and apparatus as disclosed by Byun for the purpose of communicating SUL carrier configuration information for PRACH transmission in NR.

claims 18 and 32, Byun, as modified by Yi, further teaches and suggests wherein the setup request message includes at least one of: identification information of a cell; indication information indicating to configure a non-supplementary uplink (non-SUL) carrier for the UE; indication information indicating to configure a SUL carrier for the UE; and indication information indicating to configure a non-SUL carrier and a SUL carrier for the UE ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claim 19, Byun, as modified by Yi, further teaches and suggests wherein the setup response message includes at least one of: identification information of a serving cell of the UE; SUL carrier configuration information of the serving cell; and non-SUL carrier configuration information of the serving cell ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claims 20 and 33, Byun, as modified by Yi, discloses the claimed invention, but may not expressly disclose wherein the setup request message includes at least one of an indication to only configure the UL carrier for the UE, or an indication to only configure the SUL carrier for the UE, or an indication to configure the UL carrier and the SUL carrier for the UE.
Nonetheless, Yi further teaches and suggests wherein the setup request message includes at least one of an indication to only configure the UL carrier for the UE, or an indication to only configure the SUL carrier for the UE, or an indication to configure the UL carrier and the SUL carrier for the UE ([0193]; [0196]; [0197]; teaches the SUL carrier configuration).

Regarding claims 21 and 34, Byun, as modified by Yi, further teaches and suggests wherein the setup request message includes at least one of a first cell identifier (ID) for the UL carrier, or a second cell ID for the SUL carrier ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claims 22 and 35, Byun, as modified by Yi, discloses the claimed invention, but may not expressly disclose wherein the setup response message includes a configuration for a physical uplink shared channel (PUSCH) on the SUL carrier.
Nonetheless, Yi further teaches and suggests wherein the setup response message includes a configuration for a physical uplink shared channel (PUSCH) on the SUL carrier ([0198]; teaches the SUL carrier configuration for PUSCH).

Regarding claims 23 and 36, Byun, as modified by Yi, discloses the claimed invention, but may not expressly disclose transmitting, to the UE through the DU of the base station, SUL carrier configuration information.
Nonetheless, Yi further teaches and suggests transmitting, to the UE through the DU of the base station, SUL carrier configuration information ([0193]; [0196]; [0197]; teaches the SUL carrier configuration).

claim 24, Byun teaches and discloses a method for operating a distribution unit (DU) of a base station (distributed unit of the gNB; figure 9) in a wireless communication system, the method comprising: 
receiving, from a central unit (CU) of the base station (central unit of the gNB; figure 9), a setup request message (setup request message; [0124]) including information for an uplink (UL) carrier ([0108]; [0124]; [0148]; teaches the DU receives a setup request message from the CU); transmitting, to the CU of the base station, a setup response message (setup response message; [0124]) ([0108]; [0124]; [0148]; teaches the CU receives a setup response message from the DU); and transmitting, to the CU of the base station, a radio resource control (RRC) message  ([0111]; [0113]; teaches the CU receives a RRC message from the DU).
However, Byun may not expressly disclose information for a supplementary uplink (SUL) carrier; and indicating that a user equipment (UE) has performed an access on the SUL carrier.
Nonetheless, in the same field of endeavor, Yi teaches and suggests information for a supplementary uplink (SUL) carrier; and indicating that a user equipment (UE) has performed an access on the SUL carrier ([0193]; [0196]; [0197]; teaches the SUL carrier configuration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SUL carrier configuration as taught by Yi with the method and apparatus as disclosed by Byun for the purpose of communicating SUL carrier configuration information for PRACH transmission in NR.

Regarding claim 25, Byun, as modified by Yi, further teaches and suggests wherein the setup request message includes at least one of: identification information of a cell; indication information indicating to configure a non-supplementary uplink (non-SUL) carrier for the UE; indication information indicating to configure a SUL carrier for the UE; and indication information indicating to configure a non-SUL carrier and a SUL carrier for the UE ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claim 26, Byun, as modified by Yi, further teaches and suggests wherein the setup response message includes at least one of: identification information of a serving cell of the UE; SUL carrier configuration information of the serving cell; and non-SUL carrier configuration information of the serving cell ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claim 27, Byun, as modified by Yi, discloses the claimed invention, but may not expressly disclose wherein the setup request message includes at least one of an indication to only configure the UL carrier for the UE, or an indication to only configure the SUL carrier for the UE, or an indication to configure the UL carrier and the SUL carrier for the UE.
Nonetheless, Yi further teaches and suggests wherein the setup request message includes at least one of an indication to only configure the UL carrier for the UE, or an indication to only configure the SUL carrier for the UE, or an indication to ([0193]; [0196]; [0197]; teaches the SUL carrier configuration).

Regarding claim 28, Byun, as modified by Yi, further teaches and suggests wherein the setup request message includes at least one of a first cell identifier (ID) for the UL carrier, or a second cell ID for the SUL carrier ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claim 29, Byun, as modified by Yi, discloses the claimed invention, but may not expressly disclose wherein the setup response message includes carrier configuration for a physical uplink shared channel (PUSCH) on the SUL carrier.
Nonetheless, Yi further teaches and suggests wherein the setup response message includes carrier configuration for a physical uplink shared channel (PUSCH) on the SUL carrier ([0198]; teaches the SUL carrier configuration for PUSCH).

Regarding claim 30, Byun, as modified by Yi, discloses the claimed invention, but may not expressly disclose transmitting, to the UE, SUL carrier configuration information from the CU of the base station.
Nonetheless, Yi further teaches and suggests transmitting, to the UE, SUL carrier configuration information from the CU of the base station ([0193]; [0196]; [0197]; teaches the SUL carrier configuration).


Response to Arguments
Applicant's arguments with respect to claims 17-36 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 2, 2021	
	

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477